Case 2:18-cv-00434-SPC-MRM Document 184 Filed 04/17/20 Page 1 of 2 PageID 2256



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 GREGORY GIBBS and TATONYA
 HUGGINS, on behalf of himself and
 those similarly situated

                 Plaintiffs,

 v.                                                          Case No.: 2:18-cv-434-FtM-38MRM

 MLK EXPRESS SERVICES, LLC,
 AMAZON LOGISTICS, INC.,
 AMAZON.COM SERVICES, INC.,
 MANIHONG M. PHANOUVONG,
 LILA V. PHANOUVONG,
 AMAZON.COM, INC. and AG PLUS
 EXPRESS, LLC,

                 Defendants.
                                                  /

                                                 ORDER1

         Before the Court is a sua sponte review of the file. This is a Fair Labor Standards

 Act collective action. The parties filed their proposed notice forms for the Court’s review

 and approval. (Docs. 180; 181; 182). Given the dismissal of a related collective action—

 Burns v. MLK Express Services, LLC, 2:18-cv-00625-TJC-MRM (M.D. Fla.) (Doc. 37)—

 the parties’ notices here need revisions, particularly Defendants’ notice discussing the

 Burns collective action. So the proposed notices, construed as motions to approve the

 notices, are denied in their current form. The Burns Plaintiffs will file a notice about how

 they will proceed on or before May 5, 2020. At that point, the path forward in this case




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:18-cv-00434-SPC-MRM Document 184 Filed 04/17/20 Page 2 of 2 PageID 2257



 will be in better view. And the Court will set another deadline for the parties to file

 amended motions to approve the proposed notice forms. In the meantime, the Court

 encourages the parties to work towards a joint proposed form, and file an unopposed

 motion for approval, so the final notices can issue as soon as possible.

       Accordingly, it is now

       ORDERED:

       1. The proposed notices (Docs. 180; 181; 182), construed as motions to approve

           the notices, are DENIED.

       2. The Clerk is DIRECTED to file a copy of this Order in Burns v. MLK Express

           Services, LLC, 2:18-cv-00625-TJC-MRM.

       DONE and ORDERED in Fort Myers, Florida this 17th day of April, 2020.




 Copies: All Parties of Record




                                             2
